         Case 1:19-cr-00023-LTS Document 54
                                         55 Filed 06/16/20
                                                  06/17/20 Page 1 of 1




                                                                                       

 June 16, 2020

 VIA ECF

 Hon. Laura Taylor Swain
 Daniel Patrick Moynihan                          MEMO ENDORSED
 United States Courthouse
 500 Pearl Street
 New York, NY 10007-0424


 Re:   United States of America v. Jermaine Anderson, Ind. No. 19-CR-023


 Dear Judge Swain,

       I represent Jermaine Anderson in the above-referenced case. I write to
 request a 60-day adjournment of sentencing proceedings in this matter presently
 scheduled for June 30, 2020 at 11:00am. I respectfully request this adjournment
 because of COVID-19 concerns. As stated in my previous request for an
 adjournment, Mr. Anderson hopes to have numerous family members attend and
 support him during sentencing, and they plan to travel via public transit. The
 Government consents to this request and the parties jointly request a corresponding
 extension of the date for the Government’s sentencing submission. This is the fifth
 defense request requesting an extension of sentencing.

       I thank the Court for your timely consideration of this request.

                                        Very truly yours,




                                        Daniel A. McGuinness

 Cc: AUSA Nicholas Chiuchiolo (via ECF)

The sentencing is adjourned to October 8, 2020, at 2:00 p.m. and the related deadlines are
modified accordingly. DE# 54 resolved.
SO ORDERED.
6/17/2020
/s/ Laura Taylor Swain, USDJ
